Citation Nr: 1455451	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  07-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In June 2008, jurisdiction over the case was transferred to the RO in Oakland, California.  

The claim for sleep apnea has been recharacterized as noted on the title page to better reflect the theory of secondary service connection, the medical evidence of record, and the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record). 

In February 2011, the Veteran testified at a Board hearing at the Oakland RO, and a transcript of this hearing is of record.  

In March 2011, August 2012, and May 2014, the Board remanded this case for additional development.  The RO has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  Accordingly, all records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

Sleep apnea has not been caused or made worse by service-connected PTSD, did not have its clinical onset in service, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004);  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through notice letters dated in July 2005, April 2011, and September 2012, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim for service connection, to include secondary service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the March 2011, August 2012, and May 2014 remand directives.  VA obtained service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

Pertinent VA opinions were obtained in April 2011 and December 2012 (with an August 2014 addendum).  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA opinions obtained are adequate, as they are predicated on consideration of service records, VA treatment records, post-service private records, and lay statements, and provide an adequate rationale for the conclusion that the Veteran's service-connected PTSD did not cause or chronically worsen his sleep apnea.  The Board notes that the April 2011 VA opinion was determined prior to the VA obtaining post-service private records.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran contends that sleep apnea problems were caused or aggravated by his service-connected PTSD.  See VA Form 9; April 2013 Appellant's Post-Remand Brief.  Post-service treatment records note a diagnosis of sleep apnea on several occasions based on the Veteran's self-reported history.  STRs do not show diagnoses, symptoms, or complaints of sleep apnea. 

An August 10, 2005 VA treatment record reflects the examiner diagnosed hyperlipidemia and sleep apnea.  See Fresno VA Medical Center (VAMC) Treatment Record.  The examiner noted that the Veteran reported he has been afraid to sleep since serving in Vietnam and he currently receives state disability for sleep apnea.

An August 18, 2005 addendum notes the examiner reviewed the Veteran's records, finding a diagnosis of "nocturnal desaturations and moderate obstructive sleep apnea," per a "May 2005 sleep study."  

An August 31, 2005 mental health consult shows the Veteran reported he may sleep for one to two hours nightly, and he has discontinued use of the continuous positive airway pressure (CPAP) device due to dry mouth and a feeling of claustrophobia.  The Veteran also reported insomnia resulting from a fear to sleep due to nightmares about Vietnam. 

A January 11, 2006 evaluation for agent orange shows the Veteran reported a history of sleep apnea, loud snoring, and falling asleep while driving.  The examiner's assessment notes PTSD and sleep apnea.  The Veteran also reported that he was provided a CPAP device, however, "he cannot tolerate it."  The examiner's notes reflect the Veteran was employed as a truck driver but had not worked in nine months as a result of sleep apnea.

On January 31, 2006, the Veteran underwent a VA sleep study.  The examiner concluded that the study was not significantly abnormal for "unclear reasons" however, opined that the Veteran has "major sleep apnea complicated by daytime somnolence and several accidents."

Records from SSA show that the Veteran filed a claim for disability benefits, based on a work-related injury which occurred in December 2006, while he was employed as a truck driver.  The Veteran was granted disability benefits based on a back injury and an affective disorder; no diagnosis of sleep apnea is included in the medical records associated with the September 2008 SSA determination.  The Veteran's work history provided in connection with that claim indicated that he was a truck driver until July 2005, and also from June 2006 to December 2006.

A February 20, 2007 VA treatment record shows the examiner concluded that the Veteran has "daytime somnolence" and that a sleep study "ruled out sleep apnea."

An October 15, 2007 VA psychiatry note shows that the Veteran reported sleep difficulty as a result of nightmares about Vietnam, stating that "he has good nights and bad nights."

An April 22, 2008 private treatment record associated with the September 2008 SSA determination shows that the Veteran reported that since his work-related back injury he has experienced difficulty sleeping.

A January 6, 2011 VA psychiatric note shows the Veteran has a history of sleep apnea, which causes multiple awakenings during sleep.  The examiner also noted that he has nightmares and restless sleep due to PTSD, and concluded that "it is likely that [the Veteran's] Sleep Apnea worsens his sleep and exacerbates his PTSD symptoms."  See also Hearing Transcript at 9.

In April 2011, the Veteran was afforded a VA examination to determine the etiology of his obstructive sleep apnea (OSA) and whether the condition was caused or aggravated by the Veteran's service-connected PTSD.  Upon examination, the Veteran reported receiving care from Dr. R.J.M., a private doctor, who conducted a sleep study.  The examiner's report reflects that review of the claims file indicates attempts were made to obtain the private treatment records; however, the records are not associated with the file.   

The examiner explained that the medical evidence shows that the Veteran "is not known to have obstructive sleep apnea."  It was noted that the Veteran stated he continues to experience difficulty sleeping and has not used the CPAP device for many years because it was rented to him.  The objective evidence shows the Veteran does not have hemoptysis, chronic cough, and does not wheeze.  The examiner noted that a January 31, 2006 VA sleep study diagnosed sleep apnea, and commented the study was not significantly abnormal; however, the Veteran had symptoms that were highly significant and suggestive of sleep apnea.  He also noted a May 8, 2006 VA treatment record shows the Veteran presented with back and chest problems.  The Veteran reported snoring and that he frequently kicked the bed while asleep, explaining a fear of injuring his wife.  The assessment suggested the Veteran's PTSD was the cause of difficulty sleeping, and despite reports of sleep apnea by history, the study was negative for a diagnosis of sleep apnea.  

Additionally, the examiner observed that VA studies of record reveal no evidence of OSA, finding that the Veteran's "sleep disturbance is secondary to conditions likely related to posttraumatic stress disorder but not because of sleep apnea."  In reaching this conclusion, the examiner explained that absent evidence of OSA, he is unable to provide an opinion as to whether or not the Veteran's "sleep disturbances" have been caused or aggravated by his service-connected PTSD, nonetheless, that a sleep study is not needed as the "quality of the [January 31, 2006] VA sleep study performed was normal."  The examiner also noted that the Veteran smoked cigarettes for 45 years, and that he underwent pulmonary studies with normal results and plain chest radiography, and therefore concluded that the Veteran's "mental health condition may very likely be the cause of his sleep disturbance but is certainly not because of OSA."

In September 2012, VA obtained private treatment records from Dr. R.J.M.  An April 23, 2005 sleep study diagnosed moderate OSA syndrome; however, the doctor did not offer an opinion as to whether the diagnosed OSA was caused or aggravated in service, nor did he explain how the condition resulted in a diagnosis many years after active duty.  

In December 2012, the Veteran was afforded a new VA respiratory examination to determine whether his service-connected PTSD caused or chronically worsened his OSA.  The examiner diagnosed severe OSA and opined that the Veteran's sleep apnea did not originate in service and that the Veteran's PTSD did not cause the sleep apnea.  He explained that apnea/hypopnea (AHI) "is the gold standard for diagnosing sleep apnea."  Citing to the American Society of Pulmonologists/Sleep Specialists, the examiner explained that AHI less than 5 is normal; AHI 5-15 indicates moderate OSA; and an AHI higher than 30 indicates severe OSA.  The examiner compared the Veteran's AHI levels from three sleep studies.  An April 23, 2005 private sleep study shows the Veteran's AHI was 24 (moderate OSA).  A January 31, 2006 VA sleep study reported an AHI of 5 (normal), and a July 11, 2012 private sleep study provided at Sleep/Wake Center Fresno reported an AHI of 75 (severe OSA).  The examiner found that the weight of two sleep studies showing elevated AHI is sufficient to diagnose OSA.  Additionally, the examiner listed risk factors associated with OSA to include smoking (smokers are three times more likely to have OSA than those who do not smoke); alcohol consumption; excess weight; thick neck circumference (greater than 17 inches); gender (males are twice as likely to have OSA); age (adults older than 60); and race.  The objective evidence shows the Veteran's neck circumference is 17.5 inches and that he has smoked cigarettes for 45 years.  See April 2011 VA Examination.  The examiner concluded that "a comprehensive review of literature shows no nexus relation between PTSD and OSA." 

In an August 2014 addendum, the examiner reviewed the claims folder, to include the April 2011 and December 2012 VA examinations, and the April 2005 private sleep study, finding that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) caused or aggravated by his service-connected PTSD.  The examiner based his opinion on the negative findings of sleep apnea symptoms in service; the first clinical evidence of pertinent disability in 2005, 33 years after service; and no competent evidence linking OSA to service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim). 

The Board assigns the April 2011 (with the April 2014 addendum) VA opinion significant probative weight because it is based on a thorough and detailed examination of the Veteran and the claims folder, and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In reaching this conclusion, the VA examiner cited to relevant medical literature, discussed the Veteran's history of sleep disturbance and considered his lay statements in support of his opinion.  Thus, the Board relies on the VA opinions in coming to the conclusion that there is no nexus between OSA and service or any current service-connected disability.  

To the extent, however, the Veteran has sleep symptoms attributed to his PTSD, these symptoms are already being compensated under 38 C.F.R. § 4.130 (noting symptoms of "sleep impairment").  These symptoms cannot be compensated further as there is a prohibition on pyramiding.  See 38 C.F.R. § 4.14. 

The preponderance of the evidence is against the claim for sleep apnea, thus,  the benefit-of-the-doubt rule is not for application, and the claim for sleep apnea must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


